Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings submitted on 05/08/2019 have been accepted by the Examiner.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: HOTTA et al (US 20170351924 A1) that corresponds to WO 2016/104395 is the closest prior art. HOTTA discloses a system for visualizing video analysis results. An image acquiring unit which acquires a plurality of images of plurality of objects (crowd) (Abstract, par. [0010], [0033], [0034]). Obtain a feature quantity of an object in each of a plurality of acquired crowd images (par [0033]). Identifying a target object from the plurality of objects (par. [0053]; [0073]). Determining first target track points and second track points (par [0056]). Generating and visualizing a video analysis result (figures 9-10). HOTTA fails to teach or suggest “ determining whether the distance is larger than a threshold distance: in response to determining that the distance is larger than the threshold distance, determining the first target track point as a second reserved track point: and generating the second track including at least the first reserved track point and the second reserved track point” recited in claims 1, 10, and 19 in combination with the other features of the claims which reduces and/or eliminates the errors caused by perspective effect when the target object moves from a position close to the capturing device to another position away from the capturing device by determining the first target track point as a second reserved track point (i.e., eliminating or discarding the second track point).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5, 7-14, 16-22 (now renumbered 1-20 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665